BEFORE HONORABLE ERIC N. VITALIANO
UNITED STATES DISTRICT JUDGE

                                         DATE 7/2/2019


                                 CRIMINAL CAUSE FOR PLEADING


DOCKET# I8cr5I(ENVV



Defendant                                         COUNSEL


Inna Chebanenko                                   Gal Pissetzky


AUSA: Jonathan Siegel

Interpreter: N/A

COURT REPORTER: David Roy

Pretrial Services Officer: n/a



X       CASE CALLED FOR PLEADING

X       DEFT SWORN


X       DEFENDANT ENTERS A PLEA OF GUILTY TO COUNT 1 of the superseding indictment

X       COURT FINDS THAT THE PLEA WAS MADE KNOWINGLY &
        VOLUNTARILY AND NOT COERCED. COURT FINDS FACTUAL
        BASIS FOR THE PLEA & ACCEPTS PLEA OF GUILTY TO COUNT 1 of the superseding
        indictment




COURTROOM DEPUTY: William Villanueva

Time in Court: 40 Minutes
